Prentis, J.
(concurring in the result):
I concur in the result in this case because when the jury took the view of the premises they made certain experiments and tests without the knowledge of the accused and in his absence. I do not'concur, however, in the conclusion that upon a mere view of the premises the presence of the accused is essential to the jurisdiction. I think that, while it is a privilege which should never be denied, it may nevertheless be waived. For this there is respectable, if not ample, authority, and the eases so holding are, in my opinion, supported by better reasons than those which hold otherwise.